Citation Nr: 0810438	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-11 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability for the period from November 1, 2002, to 
February 19, 2003.

2.  Entitlement to ratings in excess of 10 percent for 
arthritis and in excess of 10 percent for instability of the 
left knee for the period from February 20, 2003, to October 
6, 2006.

3.  Entitlement to ratings in excess of 30 percent for 
limitation of motion and in excess of 10 percent for 
instability of the left knee for the period since October 7, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967 and from July 1974 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied an 
increased rating for the veteran's left knee disability, then 
rated as 10 percent disabling.  By a September 2003 rating 
decision, the RO granted the veteran a separate 10 percent 
disability rating for his left knee disability, based upon 
instability.  In May 2006, the veteran testified before the 
Board at a hearing that was held at the RO.  The Board 
remanded the claim for additional development in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA records pertaining to the veteran's claim are still 
outstanding.  At his May 2006 hearing, the veteran stated 
that he had recently received VA treatment for his left knee 
disability at the VA Medical Center (VAMC) in Bay Pines, 
Florida.  In July 2006 the Board remanded the claim in order 
to obtain VA treatment records dated after March 2004.  The 
record reflects that in May 2006 the veteran submitted VA 
treatment records dated from April 2005 to August 2006 in 
support of his claim.  On remand, the RO obtained records 
dated in August 2006 only.  Records dated from March 2004 to 
April 2005 have still not been associated with the file.  
Because these additional treatment records may be useful in 
deciding the veteran's claim, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's records from 
the Bay Pines VAMC, dated from March 
2004 to April 2005, and from August 
2006 to the present.  If any of these 
records are no longer on file at the 
above-listed facility, a request should 
be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for his left knee 
disability.  If further action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

